Citation Nr: 1009486	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  01-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the United States Navy 
from September 1972 to July 1980.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington that, in part, 
denied the appellant's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
appeal was remanded by the Board in July 2008 for further 
evidentiary development and readjudication.

However, the Board notes that the appellant's VA medical 
treatment records include diagnoses of major depressive 
disorder, depression, affective psychosis, bipolar affective 
disorder, dysthymia, PTSD, substance abuse and alcohol abuse 
in remission.  The United States Court of Appeals for 
Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam), a case in which various psychiatric 
diagnoses had been rendered, pointed out that the Court's 
previous decision in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (which essentially held that a lay claimant cannot 
competently provide medical evidence) cuts both ways, so that 
a lay claimant cannot be held to a narrowly claimed diagnosis 
- one he is incompetent to render when determining what his 
actual claim may be.  The Court found that VA should have 
considered alternative current conditions within the scope of 
the filed claim, and that diagnoses which arise from the same 
symptoms for which the claimant was seeking benefits do not 
relate to entirely separate claims not yet filed.  Rather, 
such diagnoses should have been considered to determine the 
nature of the claimant's current condition relative to the 
claim he did submit.  Thus, this appellant's claim should not 
be strictly limited to PTSD or depression, and other relevant 
psychiatric diagnoses should be considered on remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.




REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, supra.  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  The occurrence of a stressor is an adjudicatory 
determination.

Review of the military evidence of record reveals that the 
appellant was assigned to the USS PROTEUS from approximately 
March 1973 to April 1974.  He was also assigned to the USS 
SAMUEL GOMPERS from approximately May 1975 to August 1977.

Review of the evidence of record reveals that the appellant 
has described three main stressor events:

1.	 January 1976, while serving aboard 
the USS SAMUEL GOMPERS, he spent seven 
hours fighting a fire which gutted one 
third of the USS OKINAWA and he was 
assigned to a recovery party to 
recover the bodies of crew members, 
base fire fighters and fire squads.  
He states that the fire had burned 
sailors in their berthing quarters and 
he describes the bodies he helped to 
remove as burnt/charred from the fire 
and also boiled from the fire fighting 
water that was heated by the flames.  
See, e.g., the June 2000 VA 
psychiatric examination report.

2.	November 1973, he was present when a 
Marine committed suicide aboard the 
USS PROTEUS and he was investigated in 
relation to that death.

3.	March 1973 to April 1974, while aboard 
the USS PROTEUS, he had to assist 
taking down the bodies of two sailors 
who had hanged themselves.  One 
sailor, an electrician, had committed 
suicide prior to the November 1973 
suicide of the Marine, and the second 
sailor, a sonar operator or radioman, 
committed suicide after the Marine 
did.

The appellant has also described post-service stressors.  As 
reflected in a June 1998 VA treatment note, the appellant 
stated that he had participated in the recovery of civilian 
trauma victims from motor vehicle and plane crashes.  The 
record indicates he has mentioned assisting, along with his 
detective brother, in the aftermath of a plane crash on 
Vashon Island in the early 1990s.

The appellant underwent a VA psychiatric examination in 
February 2009.  The examiner considered the first and second 
stressors listed above as supporting a diagnosis of PTSD.  
The RO, as reflected in the October 2009 Supplemental 
Statement of the Case (SSOC), concluded that the appellant's 
stressor had not been verified because the deck log from the 
USS OKINAWA for the day of the fire revealed that the fire 
had started at 2346 hours on January 8, 1976, and had lasted 
until 0420 hours the next day, with no deaths or serious 
injuries.  (The Board notes that the deck log also stated 
that the fire originated in compartment 3-107-0-A, with a 
reflash in compartment 3-107-0-L).

However, this determination should have been made prior to 
the claims file being given to the February 2009 VA examiner 
- as detailed in the July 2008 Board remand.  The Court has 
held that a remand by the Court or the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Because the RO failed to advise the 
examiner that only those events which had been verified could 
be considered for the purpose of determining whether an in-
service stressor has resulted in current psychiatric symptoms 
(as delineated in the July 2008 Board remand), the case must 
be remanded so that only verified stressors will be 
considered by the VA psychiatric examiner when examining the 
appellant.

In addition, the RO, as reflected in the October 2009 SSOC, 
concluded that the appellant had not provided sufficient 
information to verify his claimed stressor relating to the 
Marine who committed suicide in November 1973.  However, the 
Board disagrees.  The deck log of the USS PROTEUS confirms 
that a Marine Lance Corporal incurred a gunshot wound to the 
right temple on November 1973.  First aid was administered 
and the Marine subsequently was pronounced dead at the Guam 
Naval Hospital.  The appellant has stated on more than one 
occasion that he was present at the time of the shooting, and 
that he was investigated in connection with the shooting.  
The RO did not take any action to follow up on the 
information found in the November 12, 1973, deck log entry.  
On remand, the RO should obtain all documents related to the 
Navy investigation of the November 12, 1973, gunshot death.  
This would include the Navy JAG Manual Investigation Report 
(formal or informal and with all associated documents) and 
the appellant's service personnel records, which presumably 
would reflect any associated investigation of him.

With regard to stressor #3 above, since one incident happened 
before November 12, 1973, and one after, the ship and the 
dates have been sufficiently narrowed to seek verification of 
whether or not there were such suicides on the USS PROTEUS 
between March 1973 and April 1974.  Furthermore, it is 
apparent that a search of ship records of the USS PROTEUS 
from March 1973 to November 11, 1973, and from November 13, 
1973, to April 1974, would contain searchable periods to 
verify these claimed stressors.  In addition, the appellant's 
service personnel files could help narrow the exact dates he 
served aboard the USS PROTEUS.

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  In this case, incomplete 
efforts have been undertaken to find the relevant Navy 
records to document the appellant's described stressors.  On 
remand, the AMC/RO should undertake searches regarding the 
appellant's second and third stressors described above.  If 
some information regarding a claimed incident is obtained, 
the RO should make sure that all additional available 
information is sought.

The RO did not obtain a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent has been completed.

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA, 
private or other government psychiatric care 
providers and treatment centers where he has 
been treated for any psychiatric condition 
since service.  After securing the necessary 
release(s), the AMC/RO should obtain those 
records that have not been previously 
secured.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

4.  The AMC/RO should obtain legible copies 
of all material from the appellant's Navy 
personnel records from the Official Military 
Personnel File (OMPF) or from any other 
appropriate source, to include all narrative 
performance evaluation reports, if any.  All 
requests, negative responses, and information 
obtained should be associated with the claims 
file.  The appellant should also be notified 
of any negative results.  38 C.F.R. § 3.159.


5.  The AMC/RO should send copies of the 
appellant's DD Forms 214 and records 
reflecting his ship assignment, with a copy 
of this remand, to the Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency, such as the Marine Corps 
Archives, for verification of the alleged 
stressor events in service.  

a.  Specifically, the AMC/RO should ask 
for copies of all documents relating to 
the November 12, 1973, death of a Marine 
Lance Corporal from a shooting that 
occurred on the USS PROTEUS at 2203 hours.  
These documents would include the Navy JAG 
Manual Investigation Report and/or other 
similar formal or informal investigation 
report(s).  

b.  The AMC/RO should also ask for 
searches of the deck log or other 
appropriate records of the USS PROTEUS for 
the periods of March 1973 to November 11, 
1973, and November 13, 1974, to April 1974 
(broken into whatever appropriate time 
frames are required), that would provide 
information about the two suicides by 
hanging described by the appellant.  

c.  If additional information is requested 
by JSRRC or any other entity in order to 
verify a claimed stressor, the appellant 
should be so notified.

6.  The AMC/RO must then make a specific 
determination as to whether or not the 
appellant participated in combat in service.

7.  If the appellant is not a combat veteran, 
the AMC/RO must then make a specific 
determination as to whether or not the 
appellant was exposed to a stressor event in 
service.  The AMC/RO must specifically state 
which stressors, if any, have been verified 
by comparison of the appellant's account of 
events with the account of events delineated 
in the records obtained pursuant to the 
development requested above.

8.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the appellant for a VA psychiatric 
evaluation to determine the nature, onset 
date, and etiology of any current psychiatric 
or psychological pathology and specifically 
to determine whether PTSD is present, and, if 
so, whether it is linked to the appellant's 
active service, as well as whether any 
portion of the appellant's current 
psychiatric pathology is related to a 
service-connected disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  An opinion in response to the 
questions below should be obtained even if 
the appellant does not report for the 
examination.

a.  The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.

b.  The examining psychiatrist, after 
examination of the Veteran and review of 
his entire medical history, to include in-
service and post-service medical reports, 
should provide an opinion as to the 
diagnosis and etiology of any psychiatric 
disorder found.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's psychiatric condition(s), if 
any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent 
possible, the psychiatrist should indicate 
the historical degree of impairment due 
any psychiatric disorder found to be 
related to service, as opposed to that due 
to other causes, if any, such as other 
psychiatric disorders, personality 
defects, substance abuse, and/or non-
service-connected physical disabilities.

c.  In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  

d.  The psychiatrist should identify all 
mental disorders which have been present, 
and distinguish conditions which are 
acquired from conditions which are of 
developmental or congenital origin, if 
any.  The opinion should reflect review of 
pertinent material in the claims file.  
The psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
Veteran's psychiatric status.  If there 
are different psychiatric disorders, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The findings of all pertinent 
psychological and neuropsychological 
testing should be discussed.

e.  If a diagnosis of PTSD is appropriate, 
the examiner should specify the actually 
verified "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  All indicated special studies or 
tests, including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI), 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

f.  Specifically, the examiner must 
address the questions of:

(i)  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his military 
service or to some other cause or 
causes.  (It is not necessary that the 
exact causes - other than apparent 
relationship to some incident of 
service - be delineated.);

(ii)  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (September 1972 to July 1980);

(iii)  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year after his 
service separation in July 1980 (a 
psychosis manifested within the first 
post-service year may be service-
connected even if never manifested in 
service); and 

g.  In assessing the relative likelihood 
as to origin and etiology of the 
conditions specified above, the examiner 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

h.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

i.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

9.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal on all relevant grounds for 
service connection.

10.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided an SSOC containing notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

